IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 99-40058
                          Conference Calendar



UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

versus

JOSE LUIS ALEMAN,

                                              Defendant-Appellant.


                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 6:98-CR-28-1
                       - - - - - - - - - -

                            August 25, 1999

Before KING, Chief Judge, and DAVIS and SMITH, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Jose Luis

Aleman has moved for leave to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).       Aleman

has filed a response to counsel’s motion in which he argues that

his trial counsel was ineffective.    The record has not been

adequately developed for us to consider Aleman’s argument on

direct appeal.     See United States v. Haese, 162 F.3d 359, 363-64

(5th Cir 1998), cert. denied, ___ S. Ct. ___, 1999 WL 241837


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 99-40058
                                -2-


(U.S., May 24, 1999).   Our independent review of the brief, the

record, and Aleman’s response discloses no nonfrivolous issue.

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities herein, and the APPEAL

IS DISMISSED.